NOTE: This order is noI1precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MARCUS A. MALONE,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3036
Petition for review of the Merit Systems Protection
B0ard in case no. CH1221110078-W-1.
ON MOTION
ORDER
The Depart1:nent of Con1n1erce (Commerce) moves
without opposition to reception to name the Merit Systems
Protection Board (B0ard) as respondent A1so, Commerce
moves for an extension of time for MSPB to file its brief
following the disposition of the motion.
Pursuant to 5 U.S.C. § 7703(a)(2), the B0ard is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The

MALONE V. MSPB 2
employing agency is designated as the respondent when
the B0ard reaches the merits of the underlying case. Here,
the Board dismissed Malone’s appeal for lack of jurisdic-
tion. Thus, the Board is the proper respondent in this
petition for revieW.
The petitioner’s brief has not yet been f1led.
Accordingly,
IT ls ORDERED THA'i‘:
The motion is granted. The revised official caption is
reflected above
FoR THE CoURT
FEB 09 2012
/s/ J an Horba1y
Date J an Horbaly;
Clerk
cor Marcus A. Malone
William J. Grimaldi, Esq. F"_Ep
' ' U.S. CUURT OF APPEALS FOH
Kather1ne Sm1th, Esq. THE FEDERAL ClRcU".
s2 1
FEB 0 9 2012
JAN HOBBALY
Cl.EHK